UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GEORGE REYNOLD EVANS, SR.,
Plaintiff-Appellant,

v.
                                                                     No. 97-6149
NEEL WRIGHT; BRIEN CAMPBELL;
STATE OF NORTH CAROLINA,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Wilmington.
James C. Fox, District Judge.
(CA-96-114-7-F)

Submitted: July 2, 1998

Decided: July 21, 1998

Before NIEMEYER and HAMILTON, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

George Reynold Evans, Sr., Appellant Pro Se. Elizabeth F. Parsons,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CARO-
LINA, Raleigh, North Carolina, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

George Evans appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. Evans claims that Neel
Wright and Brien Campbell, employees of the North Carolina Depart-
ment of Correction, Division of Adult Probation and Parole, and the
State of North Carolina violated his civil rights in managing his four
groups of state probation cases. Evans claims that Wright violated his
civil rights when he set the Group I.A cases for hearing when Evans
refused to sign the authorization papers, and that Wright caused him
to lose his appeal. Next, Evans alleges that Wright violated his civil
rights when Wright reported to the district court Evans' violations of
the terms and conditions of his probation in the Group I.B, II, and IV
cases. Last, Evans avers that Wright violated his civil rights when he
proposed to dismiss the violation reports in the Group IV cases and
transfer them to intensive probation.

We have reviewed the record and the district court's opinion adopt-
ing the Defendants' memorandum in support of their motion for sum-
mary judgment and find no reversible error. We conclude that the
district court properly dismissed the State of North Carolina because
it was not a "person" under § 1983. See Will v. Michigan Dep't of
State Police, 491 U.S. 58, 71 (1989). Next we find that the district
court correctly dismissed Campbell, concluding that Evans failed to
establish that Campbell could be held liable in a supervisory capacity
for Wright's actions. See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir.
1994) (finding supervisory liability under § 1983 under limited cir-
cumstances). Finally, we determine that the district court properly dis-
missed the claim against Wright because Evans' conclusory
allegations failed to establish that Wright violated any of his constitu-
tional rights. The record establishes that in supervising Evans' proba-
tion in the four groups of cases, transferring some of his cases to
intensive probation, and reporting Evans' probation violations to the

                     2
court, Wright's actions did not amount to a violation of Evans' consti-
tutional rights. See Inmates v. Owen, 561 F.2d 560, 562 (4th Cir.
1977). The record evidences that Evans pleaded guilty to the Group
I.A cases before Wright was involved in the cases, and that the district
court, not Wright, would not let Evans appeal his sentences in his
Group I.A cases. Next, the state court found that Wright was not
responsible for the transmittal of the Group I.B cases to superior
court. Further, Evans' claim that Wright intimidated him into accept-
ing intensive probation is unsupported. Additionally, the record
reveals that Wright cited probation violations because Evans violated
the terms and conditions of his probation. Thus, because Evans failed
to establish that Wright violated his constitutional rights, the district
court properly granted summary judgment for Wright. Accordingly,
we affirm the decision of the district court. Evans v. Wright, No. CA-
96-114-7-F (E.D.N.C., Dec. 30, 1996). We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                     3